FILED
                           NOT FOR PUBLICATION                              NOV 21 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: LODGEBUILDER, INC.,            No. 11-15873

                                                 D.C. No. 2:10-cv-01971-PMP-
BRENDA MOODY WHINERY, Creditor                   PAL
Trustee for Fort Defiance Housing
Corporation, Inc.,
                                                 MEMORANDUM *
              Plaintiff - Appellee,

  v.

U.S. TRUSTEE,

              Trustee - Appellee,

WILLIAM AUBREY; BRENDA B.
TODD,

              Defendants - Appellants.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

      William Aubrey and Brenda B. Todd appeal pro se from the district court’s

order affirming the bankruptcy court’s order determining that their debt to Fort

Defiance Housing Corp. was nondischargeable under 11 U.S.C. § 523(a). We have

jurisdiction under 28 U.S.C. § 158(d). We review decisions of the bankruptcy

court independently without deference to the district court’s determinations,

Leichty v. Neary, (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004), and we affirm.

      The bankruptcy court properly determined that the debt in question was

nondischargeable because a prior decision between the parties necessarily decided

that the money at issue was obtained by “false pretenses” and that Aubrey and

Todd inflicted “willful and malicious injury” on Fort Defiance Housing Corp. 11

U.S.C. §§ 523(a)(2)(A), (a)(6); Ormsby v. First Am. Title Co. of Nev. (In re

Ormsby), 591 F.3d 1199, 1206-07 (9th Cir. 2010) (setting forth elements under

§ 523(a)(6)); Harmon v. Kobrin (In re Harmon), 250 F.3d 1240, 1245-46 (9th Cir.

2001) (explaining that “[p]rinciples of collateral estoppel apply to proceedings

seeking exceptions from discharge brought under 11 U.S.C. § 523(a),” and setting



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     11-15873
forth elements under § 523(a)(2)(A)).

      Appellants’ request for a stay is denied.

      AFFIRMED.




                                          3       11-15873